Exhibit 10.1
 
AMENDMENT NO. 1
 
TO
 
AMENDED AND RESTATED LOAN AGREEMENT
 
THIS AMENDMENT NO. 1 (this “Amendment”) is entered into as of October 9, 2009,
by and among EMPIRE RESORTS, INC., a New York corporation (“Borrower”), ALPHA
MONTICELLO, INC. (“AMI”), ALPHA CASINO MANAGEMENT INC. (“ACMI”), MOHAWK
MANAGEMENT, LLC (“MML”), MONTICELLO CASINO MANAGEMENT, LLC (“MCML”), MONTICELLO
RACEWAY DEVELOPMENT COMPANY, LLC (“MRDC”), MONTICELLO RACEWAY MANAGEMENT, INC.
(“MRMI”; and together with AMI, ACMI, MML, MCML and MRDC, collectively, the
“Guarantors”), the financial institutions set forth on the signature pages
hereto (each a “Bank” and collectively, the “Banks”) and THE PARK AVENUE BANK as
agent for Banks (in such capacity, “Agent”).
 
BACKGROUND
 
Borrower, Agent and Banks are parties to an Amended and Restated Loan Agreement
dated as of July 27, 2009 (as amended, restated, supplemented or otherwise
modified from time to time, the “Loan Agreement”) pursuant to which Agent and
Banks provide Borrower with certain financial accommodations.
 
Borrower has requested that Agent and Banks waive various Events of Default that
have occurred and make certain amendments to the Loan Agreement, and Agent and
Banks are willing to do so on the terms and conditions hereafter set forth.
 
NOW, THEREFORE, in consideration of any loan or advance or grant of credit
heretofore or hereafter made to or for the account of Borrower by Agent and
Banks, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:
 
1.           Definitions.  All capitalized terms not otherwise defined herein
shall have the meanings given to them in the Loan Agreement.
 
2.           Amendment to Loan Agreement.  Subject to satisfaction of the
conditions precedent set forth in Section 4 below, the Loan Agreement is hereby
amended as follows:
 
      (a)            Section 2.8 is amended in its entirety to provide as
follows:
 
“The Maturity Date shall be December 31, 2009.”
 
                              (b)            Section 3.1 is amended in its
entirety to provide as follows:
 
“The Borrower agrees to pay interest on the unpaid principal amount of the Loans
from time to time outstanding at a rate per annum equal to the applicable Basic
Interest Rate.”
 

--------------------------------------------------------------------------------


 
                              (c)            Section 6A is deleted in its
entirety.
 
                              (d)            Section 7.1 is hereby amended as
follows:
 
(i)          By adding “and” at the end of clause (n) thereof immediately
following “;”;
 
(ii)         By replacing “; and” at the end of clause (o) with “.”;  and
 
(iii)        By deleting clause (p) in its entirety.
 
                              (e)           Annex I is amended as follows:
 
(i)          By adding the following defined terms in their appropriate
alphabetical order:
 
(A)           “Amendment No. 1” shall mean that certain Amendment No. 1 dated as
of October 9, 2009 to Amended and Restated Loan Agreement dated as of July 27,
2009, among Borrower, Guarantors, Agent and Banks.
 
(B)            “Amendment No. 1 Effective Date” shall mean the date when the
conditions of effectiveness set forth in Section 4 of Amendment No. 1 have been
met to Agent’s satisfaction.
 
(C)           “Basic Interest Rate” shall mean a rate per annum equal to (a)
from the Closing Date until the day immediately preceding the Amendment No. 1
Effective Date, the greater of (i) the fluctuating rate of interest announced
from time to time in The Wall Street Journal as the “US prime rate” (or if such
rate is no longer published by The Wall Street Journal, such rate as the Agent
shall announce from time to time as its “prime rate”, which rate is not
necessarily the lowest rate that the Agent charges to its customers) plus 5.50%
and (ii) 9.00% and (b) from the Amendment No. 1 Effective  Date until maturity
(whether by acceleration or otherwise), a rate per annum equal to 8.00%.
 
(ii)         By deleting the following defined terms in their entirety
therefrom:
 
(A) “Extension Period”; and
 
(B) “First Extended Maturity Date”.
 
3.           Waiver.  Subject to satisfaction of the conditions precedent set
forth in Section 4 below, Agent and Banks hereby waive the Event of Default
which has occurred as a result of Borrower’s failure to pay principal when due
on the Short Term Maturity Date.
 
2

--------------------------------------------------------------------------------


 
4.           Conditions of Effectiveness.  This Amendment shall become effective
upon satisfaction of the following conditions precedent:  Agent shall have
received (i) four (4) copies of this Amendment executed by Borrower and Banks
and consented and agreed to by Guarantors, (ii) payment of one million dollars
($1,000,000) from Borrower in immediately available funds to be applied to the
outstanding principal amount of the Loans, (iii) an opinion from Borrower’s
counsel stating that the Borrower and Guarantors have authority to enter into
and execute this Amendment, (iv) payment of all fees and expenses incurred by
Agent in connection with this Amendment from Borrower not to exceed ten thousand
dollars ($10,000) and (v) such other certificates, instruments, documents,
agreements and opinions of counsel as may be required by Agent or its counsel,
each of which shall be in form and substance satisfactory to Agent and its
counsel.
 
5.           Representations and Warranties.  Borrower hereby represents and
warrants as follows:
 
                              (a)           This Amendment and the Loan
Agreement, as amended hereby, constitute legal, valid and binding obligations of
Borrower and are enforceable against Borrower in accordance with their
respective terms.
 
                              (b)           Upon the effectiveness of this
Amendment, Borrower hereby reaffirms all covenants, representations and
warranties made in the Loan Agreement to the extent the same are not amended
hereby and agrees that all such covenants, representations and warranties shall
be deemed to have been remade as of the effective date of this Amendment (except
with respect to the representations and warranties made in Section 10.5(a),
which have changed only with respect to the number of issued and outstanding
shares of the Borrower’s common stock set forth on Schedule 10.5(a) to the Loan
Agreement as a result of the exercise of options and the issuance of shares of
common stock to Kien Huat Realty III Limited).
 
                              (c)           No Event of Default or Default has
occurred and is continuing or would exist after giving effect to this Amendment.
 
                              (d)           Borrower has no defense,
counterclaim or offset with respect to the Loan Agreement.
 
6.           Effect on the Loan Agreement.
 
                              (a)           Upon the effectiveness of Section 2
hereof, each reference in the Loan Agreement to “this Agreement,” “hereunder,”
“hereof,” “herein” or words of like import shall mean and be a reference to the
Loan Agreement as amended hereby.
 
                              (b)           Except as specifically amended
herein, the Loan Agreement, and all other documents, instruments and agreements
executed and/or delivered in connection therewith, shall remain in full force
and effect, and are hereby ratified and confirmed.
 
                              (c)           The execution, delivery and
effectiveness of this Amendment shall not, except as expressly provided in
Section 3, operate as a waiver of any right, power or remedy of Agent or Banks,
nor constitute a waiver of any provision of the Loan Agreement, or any other
documents, instruments or agreements executed and/or delivered under or in
connection therewith.
 
3

--------------------------------------------------------------------------------


 
7.           Governing Law.  This Amendment shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns
and shall be governed by and construed in accordance with the laws of the State
of New York.
 
8.           Headings.  Section headings in this Amendment are included herein
for convenience of reference only and shall not constitute a part of this
Amendment for any other purpose.
 
9.           Counterparts; Facsimile.  This Amendment may be executed by the
parties hereto in one or more counterparts, each of which shall be deemed an
original and all of which when taken together shall constitute one and the same
agreement.  Any signature delivered by a party by facsimile transmission shall
be deemed to be an original signature hereto.
 
4

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, this Amendment has been duly executed as of the day and year
first written above.
 
EMPIRE RESORTS, INC.
       
By:
/s/ Joseph Bernstein
Name:
Joseph Bernstein
Title:
Chief Executive Officer
       
THE PARK AVENUE BANK, as Agent and Bank
       
By:
/s/ Donald G. Glascoff, Jr.
Name:
Donald G. Glascoff, Jr.
Title:
Chairman





CONSENTED AND AGREED TO:
       
ALPHA MONTICELLO, INC.
       
By:
/s/ Joseph Bernstein
Name:
Joseph Bernstein
Title:
President
       
ALPHA CASINO MANAGEMENT INC.
       
By:
/s/ Joseph Bernstein
Name:
Joseph Bernstein
Title:
President
       
MOHAWK MANAGEMENT, LLC
       
By:
/s/ Joseph Bernstein
Name:
Joseph Bernstein
Title:
Authorized Signatory

 

--------------------------------------------------------------------------------




MONTICELLO CASINO MANAGEMENT, LLC
       
By:
/s/ Joseph Bernstein
Name:
Joseph Bernstein
Title:
Authorized Signatory
       
MONTICELLO RACEWAY DEVELOPMENT
COMPANY, LLC
       
By:
/s/ Joseph Bernstein
Name:
Joseph Bernstein
Title:
Authorized Signatory
       
MONTICELLO RACEWAY MANAGEMENT, INC.
       
By:
/s/ Clifford Ehrlich
Name:
Clifford Ehrlich
Title:
President and General Manager




